THOMPSON, Judge.
In this appeal of a workers’ compensation order awarding various medical benefits the parties agree that the compensability of the claimant’s asthma was not properly raised as the employer/carrier were not placed on notice of this issue. Accordingly, we reverse the award of medical care and treatment for claimant’s asthma without prejudice to claim such benefits after giving proper notice. We find no merit to the other issues raised, and affirm the remainder of the award. REVERSED in part, AFFIRMED in part.
WENTWORTH and JOANOS, JJ., concur.